 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDGraneto-Datsun,a Graneto Company and District No.9, International Association of Machinists and Aero-space Workers,AFL-CIO,and Automotive, Petro-leum and Allied Industries Employees Union Local618, Teamsters, Jointly and Jack T.Scott,and Auto-motive,Petroleum and Allied Industries EmployeesUnion, Local 618,affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.Cases 14-CA-6736,14-CA-6740,and 14-CA-6742May 14, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn December 5, 1972, Administrative Law JudgeMorton D. Friedman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tionsand a supporting brief, and the General Counselfiled cross-exceptions and a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, asamended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusionsof the Administrative Law Judge and toadopt his recommended Order to the extent consis-tent herewith.While we agree that a bargaining order should is-sue, we disagree with the Administrative Law Judgewith respect to the appropriateness of the units re-quested by the Unions.We are unwilling to fragmentan automotive service department into the two unitsthe Administrative Law Judge found to be appropri-ate, but shall adhere to our established practice offinding all employees of an automotive service depart-ment to be a single appropriate unit .2'Respondent has excepted to certain credibility findings made by theAdministrative Law Judge.It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions were incorrect.Standard Dry Wall Products,Inc.,91 NLRB 544,enfd.188 F.2d 362 (C.A. 3). We have carefully examined the record and findno basis for reversing his findings.The General Counsel excepts to the Administrative Law Judge's failure tofind that statements made by Respondent's service manager and supervisor,Tom Scott,to Respondent's employees at a meeting conducted on March 2,1972, violated Sec. 8(a)(l) of the Act.The Administrative Law Judge madeall necessary subsidiary findings based on uncontroverted evidence, but heinadvertently failed to find that such conduct violated Sec. 8(axl). We there-fore find that such conduct violated Sec. 8(a)(l) of the Act.However,we seeno need to modify the recommended Order or notice in this respect,as suchfinding is only cumulative in nature.We do not reach the question of whether Respon-dent violated Section 8(a)(5) of the Act, for there hasbeen no demand for recognition in this appropriateunit.We agree, however, with the Administrative LawJudge's findings that Respondent committed exten-sive and flagrant violations of Section 8(a)(1) and (3)of the Act. Thus, during the Unions' campaigns, inaddition to numerous incidents violative of Section8(a)(1) ofthe Act which involved individual employ-ees,Respondent also held several meetings with itsservice department employees at which threats weremade,inter alia,to close the shop and discharge all theemployees if the Unions came in, and promises ofincreased wages and benefits were made if the em-ployees would forego the Unions. Later, all the serviceshop employees were discharged for striking; and,after their reinstatement, two of them were dischargedagain, under pretextual circumstances, because oftheir roles of bringing in the Unions.We conclude that, in the above setting of pervasiveand egregiousunfair labor practices with their far-reachingcoercive impact, a free choice could not beexercised by the employees in an election. We shallthereforeissuea bargaining order here to remedy theextensive and flagrant violations of Section8(a)(1)and (3)?ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions board adopts as its Order the recommendedOrder of the Administrative Law Judge, as hereinmodified, and hereby orders that Respondent, Grane-to-Datsun, a Graneto Company, Manchester, Mis-souri, its officers,agents,successors,and assigns,shall take the action set forth in the AdministrativeLaw Judge's recommended Order,as somodified:1.Delete paragraph 1(d) of the AdministrativeLaw Judge's recommended Order.2.Substitute the following for paragraph 2(c) of theAdministrative Law Judge's recommended Order:"(c)Upon request, bargain collectively with Dis-trictNo. 9, International Association of Machinists2 SeeW.R Shadoff,154 NLRB 992;Austin Ford,Inc.,136 NLRB 1398:Mid Missouri Motors,194 NLRB 505, 509.The actions of the Unions indicate their cognizance of this practice andthat the appropriate unit herein is one which includes all service departmentemployees.Thus,on March 9 the Unions petitioned for an election,request-ing that they be certified as the joint representative of a unit described as "AllService Department employees." We also note that the original charge in thiscase was filed by both Unions,jointly, allegingthatRespondent refused tobargain with them in a unit of "all service department employees."7As both Unions,by actions noted in fn.2, supra,have indicated theirwillingness to jointly represent the emplyees in the unit which we find appro-pnate, we shall order Respondent to bargain with both Unions as the jointrepresentative of its employees in the unit found appropriate.203 NLRB No. 90 GRANETO-DATSUNand Aerospace Workers,AFL-CIO,and Automotive,Petroleum and Allied Industries Employees Union,Local 618,affiliated with International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Help-ers of America, jointly,as the exclusive representativeof Respondent's employees in the appropriate unitwith respect to rates of pay, wages,hours of employ-ment,and other terms and conditions of employment,and, if an understanding is reached with said jointrepresentative,embody such understanding in asigned agreement."'3.Substitute the attached notice for the Adminis-trative Law Judge's notice.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT question any of our employeesabout their union activities or membership ortheir attitude toward District No. 9, InternationalAssociation of Machinists and Aerospace Work-ers,AFL-CIO, and/or Automotive, Petroleumand Allied Industries Employees Union, Local618 affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen andHelpers of America.WE WILL NOT make threats, including threatsto close our service department, in the event thatany union is successful in organizing our employ-ees.WE WILL NOT make any threats of bodily harmto any of our employees in reprisal for theirunion activities.WE WILL NOT make promises to our employ-ees of better wages, working conditions, and oth-er conditions of employment in order to inducethem to disaffiliate or disassociate themselvesfrom any labor organization. Nor will we grantour employees any benefits for that purpose.WE WILL NOT give our employees the impres-sion that we are spying on their activities withregard to any union or any effort on their part toparticipate in concerted or protected activities.WE WILL NOT discharge any of our employeesor withhold paychecks to discourage member-ship in any labor organization or for the purposeof reprisalagainst ouremployees for any unionor concerted activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the551exerciseof their right to form, join, or assist or berepresented by District No. 9, International As-sociation of Machinists and Aerospace Workers,AFL-CIO, and/or Automotive, Petroleum andAllied Industries Employees Union, Local 618,affiliatedwith International Brotherhood ofTeamsters,Chauffeurs,Warehousemen andHelpers of America, or any other labor orgaini-zation, to bargain collectively through represen-tatives of their own choosing, or engage in otherconcerted activity for the purpose of collectivebargaining or other mutual aid or protection orto refrain from any or all such activity.WE WILL offer to Franklin Cupples and GaryEmas immediate and full reinstatement to theirformer or substantially equivalent positions,without prejudice to their seniority or other rightsand privileges, and WE WILL make each of theforegoing employees whole for anyloss of earn-ings that he may have suffered as a result of ourdiscrimination against him.WE WILL, upon request, bargain collectivelywith District No. 9, International Association ofMachinists and Aerospace Workers, AFL-CIO,and Automotive, Petroleum, and Allied Indus-tries Employees Union, Local 618, affiliated withInternational Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,jointly, as the exclusive representative of our em-ployees in the appropriate unit with respect torates of pay, wages, hours of employment, andother terms and conditions of employment, andif anunderstanding is reached, embody such un-derstanding in a signed agreement. The appropri-ate unit is:All automobile and truck mechanics and ma-chinists, parts men, lubrication men, porters,and truck drivers, excludingsalesmen,officeclerical and professional employees, guardsand supervisors as defined in the Act.All our employees are free to become or remain orrefrain from becoming or remaining members of theMachinists or the Teamsters, as the case may be, orany other labor organization, except to the extent thatthis right may be affected by an agreement in con-formity with Section 8(a)(3) of the National LaborRelations Act, as amended.GRANETO-DATSUN, AGRANETO COMPANY(Employer)DatedBy(Representative)(Title) 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDThisis an official notice and must not be-defacedby anyone.This notice must remain posted for 60 consecutivedaysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office,210 North 12th Boulevard,Room 448,St. Louis, Missouri 63101,Telephone314-622-4167.DECISIONSTATEMENT OF THE CASEMORTON D.FRIEDMAN,Adminstrative Law Judge: Upona charge filed in Case 14-CA-6736on March 9, 1972, byDistrict No.9, International Association of Machinists andAerospace Workers,AFL-CIO,hereinafter called the Ma-chinists or District 9, and Automotive,Petroleum and Al-lied Industries Employees Union,Local618, Teamsters,herein referred to as the Teamsters, and an amended chargein Case 14-CA-6736 filed on April 7, 1972, and a chargedfiled on March 14, 1972, in Case 14-CA-6740 by Jack T.Scott,an individual, and a charge filed on March 14, 1972,in Case 14-CA-6742 bythe Teamsters,the Regional Direc-tor for Region 14 of the National Labor Relations Board,herein called the Board,issued a consolidated complaint onApril 19, 1972, on behalf of the General Counsel of theBoard against Graneto-Datsun,a Graneto Company, here-in called Graneto or the Respondent,alleging violations ofSection 8(a)(l), (31 and(5) of the National Labor RelationsAct, as amended(29 U.S.C. Sec.151,et seq.),herein calledthe Act. In its duly filed answer,the Respondent, whileadmitting certain allegationsof thecomplaint,denied thecommission of any unfair labor practices.Pursuant to notice a hearing in this case was held at St.Louis,Missouri, on various datesbetween May 22, 1972,and June 6,1972. All parties were represented and wereafforded full opportunity to be heard, to introduce releventevidence,to present oral argument,and to file briefs. Oralagrument was waived.Briefs were filed by Counsel for theGeneral Counsel and the Respondent.Upon considerationof the entire record herein,and upon my observation ofeach witness as he appeared before me,Imake the follow-ing:FINDINGS OF FACTITHE BUSINESSOF THE RESPONDENTThe Respondent,aMissouri corporation which is en-gaged in the City of Manchester,Missouri,in the retail saleof new and used automobiles,automobile parts, and service,derived during the calendar year ending December31, 1971,gross revenues in excess of $500,000 from the retail sale ofnew and used automobiles,automobile parts, and service.Additionallyduring the said calendar year,which period isrepresentative of its operations,Respondent purchased andcaused to be transported and delivered to its place of busi-ness in Manchester,Missouri, directlyfrom points locatedoutside the State of Missouri automobiles and automobileparts valuedin excessof $50,000.It is admitted,and Ifind,that the Respondent is anemployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDIt is admitted, and I find, that the Teamsters is a labororganization within the meaning of Section 2(5) of the Act.The Respondent denies that District 9 of the Machinistsis a labor orgainization. The record reveals I that District 9organizes employees within the jurisdiction of the Machin-ists in the State of Missouri, negotiates contracts,and han-dles grievances. District 9 has subordinate local lodges, andis, in reality,the service organization for the members be-longing to the various local lodges which make up the dis-trict.The representatives of District 9 are selected inelectionsparticipated in by referendum by all members ofthe various lodges within the district's jurisdictional area.These representatives handle matters that pertain to thoselodges within the jurisdictional area of the District 9.Additionally, introduced into evidence is a current collec-tive-bargaining agreement between District 9 and TheGreater St. Louis Automobile Association, Inc., and the St.Claire-Madison Automobile Association, Inc., which setsforth the terms and working conditions of members of thevarious constituent lodges of Local 9 employed by the twoautomobile dealers associations.Accordingly, on the basis of the foregoing and upon pre-cedent 2 I find and conclude that District 9 is a labor organi-zation within the meaning of Section 2(5) of the Act.IIITHEUNFAIR LABOR PRACTICESA. The IssuesAs noted above, the Respondent is an automobile dealer-ship which maintains a service department for its customers.The service department employees were unorganized untilsome time in February 1972 when the Machinists and theTeamsters began an organizational drive among them. Thedetails of this organizational drive and the events whichfollowedare morefully set forth hereinafter. Thereafter theMachinists and the Teamsters made written requests forrecognition and bargaining in separate units within the ser-vice department upon the Respondent. The Respondentignored these requests. It was during this period of time thatthe actions complained of and which form the basis for thecomplaint herein were taken by supervisors of the Respon-dent. Thereafter, the Respondent's service department em-ployees went on strike and the charges herein were filed.The complaint, in substance, alleges various acts of inter-ference, coercion,and restraint consisting in the main ofthreats of reprisal against the employees and promises ofbenefit to destroy the Union's majority. It also alleges that1The testimony of James W. Redman,Marvin E Timmerberg,and For-restW.Brandon All of which testimony was uncontroverted on the record.2 District No 9, International Associationof Machinists, AFL-CIO(GreaterSt Louis Automotive Trimmersand UpholsterersAssociation,Inc.),134 NLRB1354. GRANETO-DATSUNthe Respondent unlawfully discharged the striking employ-ees and refused to pay them for work performed during theweek immediately preceding the strike,in violation of Sec-tion 8(a)(3) of the Act.The complaint further alleges thatthe Respondent unlawfully refused to bargain with the twoUnions in their respective units in violation of Section8(a)(5) and(1) of the Act.The Respondent's answer denies the commission of anyunfair labor practice and affirmatively alleges that the de-mands of the two Unions were defective in that they re-quested overlapping classifications in the units claimed tobe appropriate for the purpose of collective-bargaining. Ad-ditionally,the Respondent denies that the employees wereengaging in a concerted work stoppage and strike inasmuch"as the conflicting demands for recognition asserted by thetwo Unions constitutes a jurisdictional dispute between thetwo involved Unions which has no relevency to theRespondent's employment practices or to Respondent'sobligations underthe Act."Furthermore,in an amendmentto its answer,which amendment was filed during the hear-ing herein,the Respondent denies that Tom Scott,the ser-vicemanager, whom the complaint alleges committed anumber of the acts of interference,coercion,and restraint,possessed the authority to speak for the Respondent, al-though the complaint admits Scott was a supervisor.Thus the issues framed by the pleadings and the conten-tions of the parties are:1.Did admitted Supervisor Tom Scott have the authorityto speak for the Respondent so as to make his acts imputa-ble to the Respondent?2.Did Scott and other supervisors of the Respondentcommit the various acts constituting interference,coercion,and restraint as alleged in the complaint?3.Did the two Unions involved make demands for rec-ognition upon the Respondent which were cognizable underthe Act?4.Do the two Unions represent the majority of the em-ployees in the separate units claimed to be appropriate?5.Did the Respondent unlawfully discharge the servicedepartment employees who went on strike and did the Re-spondent unlawfully withhold earned wages in reprisal forthe employees' union activity?6.Do the actions of the Respondent,in totality,consti-tute sufficient basis for a bargaining order?B. Interference,Coercion,and RestraintAt the outset, it should be noted that with regard to thealleged acts of interference,coercion,and restraint, the tes-timony of the various employees involved and who werepresented as witnesses by the General Counsel remainedunrefutedby theRespondent except in one instance. TheRespondent offered the testimony of only a single witness,its sales manager,Jack M.Smith,who was involved in onlyone alleged act of interference.Tom Scott,Respondent'sservice manager,who had been dischargedby theRespon-dent shortly before the hearing herein,was not called by theRespondent nor was Joseph Graneto, the Respondent'svice president and general manager who was also involvedin two instances of alleged interference. Although some ofthe witnesses who testified as to the alleged act were not553accurate in their testimony with regard to dates of events,a careful search of the record reveals no profound inconsis-tencies between their testimony on direct examination andtheir testimony under lengthy cross-examination whichwould warrant a discrediting of their direct testimony.Moreover, from my observationof these witnesses I re-ceived the impression that they were reliable witnesses. Ad-ditionally,in many instances several of the witnesses wereparties to the same events and their versions of what oc-curred did not differ markedly. Accordingly,inasmuch astheir testimony is unrefuted except in one instance,I creditsuch testimony.As hereinbefore stated, Tom Scott was the Respondent'sservice manager in charge of the service department. He wasan admitted supervisor.The Respondent,in its amendedanswer, denies that Scott had authority to speak for theRespondent and contends that any act committed by TomScott or any statement madeby himto the employees of theservice department were made without the knowledge orauthority of the Respondent and that such acts and state-ments cannot lawfully be imputed to the Respondent. Thetestimony of Respondent's only witness,Jack M.Smith,Respondent'ssalesmanager,merelyoutlinedtheRespondent's corporate organization. He testified, in sub-stance, that Fred Graneto was the president and owner ofthe Respondent and was the only one who could makedecisions as to the hiring of employees,the giving of wageraises, and other administrative acts.Smith further testifiedthat Joseph Graneto was general manager of the Respon-dent on a day-to-day basis and was generally in charge ofthe Respondent's operations.Jack Smith was the sales man-ager of both the new and used car sales of the Respondent.In his testimony,Smith inferred that all three of the fore-going were senior to Tom Scott's operation of the servicedepartment. However, although Smith testified that Scottcould not directly hire or discharge any employee, he didadmit that Scott supervised the service department employ-ees in theirwork and directed their activities on behalf ofthe Respondent. There is no testimony presented to showthat the men in the service department were ever told of anylimitationson Tom Scott's authorityas a supervisor, norwere they ever informed that Tom Scott could not speakauthoritatively for the Respondent.From the foregoing,I find and conclude that althoughTom Scott might have been the lowest supervisor in theRespondent's hierarchy,the Respondent is answerable forhis actions and statements.The law is well settled,and it isunnecessary here to recite the numerous cases in which theBoard and the courts have held, that employers are respon-sible for the actions of supervisors and that such actionsmay be imputed to the employer to the extent of finding theemployer in violation of the various sections of the Act.The first incident involving Service Manager Tom Scottoccurred long before the Unions began their organizationaldrives. Franklin D. Cupples, a mechanic, was hired on Sep-tember 22, 1971. He was interviewed several days priorthereto by Tom Scott. In this interview Scott asked Cupplesif the latter was a member of a union.Cupples replied thathe was, indeed, a member of the Machinists and that he helda withdrawal card. Service Manager Scott then informedCupples that if the latter were hired and came into the 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's employ with the intent of joining a union orbringing a union in to the shop,Cupples would be dis-missed,and, moreover,anyone else who did so would alsobe dismissed.In that interview Tom Scott also told Cupplesthat Mr.Graneto(probably referring to Fred Graneto, pres-ident and owner)would not have a union in the shop andifneed be he would close the place.The inquiry of Cupples by Tom Scott as to whether Cup-pies was a member of the Union and threats that Cupplesor anyone else who engaged in union activities would bedischarged and, furthermore,the inference that if Granetohad to contend with the Union he would close the shopconstitute unlawful interrogation and threats in violation ofSection 8(a)(1) of the Act.I so find.Evidently,some time thereafter,ServiceManager TomScottbecame disenchantedwithconditionsattheRespondent's service department,especially with regard tohis own income.Approximately February 3,4, or 5, 1972,Tom Scott engaged Cupples in a conversation.Scott askedCupples how the latter felt about Joining the Union and howCupples felt about the men joining the Union.Cupplesreminded the service manager that the latter had told Cup-pies that Fred Graneto would not allow a union in the shop.Then Scott said"the only way you are going to get anythingaround here is either join together or join a union."No oneelse was present at that conversation.Again,approximately on February 7 or 8, Service Man-ager Scott engaged Cupples in a second conversation. Scottagain asked Cupples how the latter felt toward the menjoining a union. Cupples again reminded Scott that Scotthad told him that Fred Graneto would not have a union inthe shop.Cupples told Scott that the latter would have toget all of the men to cooperate,otherwise there would be nosense in trying to have a union.Scott replied that if Scottwould get all of the men together would Cupples be willingto go along with it. Cupples answered in.the affirmative.On February 14, Service Manager Scott again ap-proached Cupples, and told the latter he had talked to themen and that they all wanted a union.He asked Cupples ifthe latter would make the necessary arrangements, for aunion meeting.Cupples asked Scott when the latter wantedit done and Scott answered, "Right away,if possible." 'Cup-pies thereupon called the Machinists from the shop, but therepresentative to whom he wanted to speak was not there.Cupples left his telephone number. Thereafter the unionrepresentative called Cupples.ServiceManager Scott an-swered and called Cupples to the telephone. At that pointCupples made arrangements for a Machinists representativeto meet with the employees on the next day.Although Service Manager Scott'smotivation at thatpoint of time in interrogating employee Cupples on threedifferent occasion as to the latters union proclivities anddesires might well have been for the purpose of promotingScott's personal interest and not that of his employer, theRespondent,nevertheless,this interrogation constituted in-quiry into an employee's union activities and sympathies bya representative of management and, accordingly,constitut-ed interference with employees'Section 7 rights. It wastherefore violative of Section 8(a)(1) of the Act.Before Tom Scott instructed or asked Cupples to makecontact with the Machinists,he talked to various men in theshop.One such conversation occurred on either February12 or 13,1972, and was with Tom Scott's brother Jack Scott,a mechanic in the shop.Tom Scott asked Jack Scott thelatter's opinion of whether they should go union.Jack Scottsaid that he did not necessarily want to go union,that hewould rather have some kind of organization without it, ifpossible,but if that was the only way they could get whatthey wanted that he would go union.Jack Scott told TomScott that before he made up his mind one way or anotherhe wanted to see a union contract.Tom Scott answered,"Well, let me know because I am supposed to let FrankCupples know whether you guys are interested or not so wecould call and have a representative come out and talk toyou."In view of the fact that at the time in question,Tom Scottwas the apparent promoter of a union movement among theemployees in Respondent's service department,and in viewof the fact that Tom and Jack Scott were brothers andclosely associated,Iconclude that Service Manager Scott'sinterrogation of his brother,although conducted for thepurpose of eliciting his brother's opinion whether unioniza-tion would be beneficial,lacked the coercive force that isordinarily associated with unlawful interrogation.Accord-ingly,I find that this incident did not constitute such inter-ference as would amount to a violation of Section 8(a)(1) ofthe Act.Accordingly,I shall order dismissed subparagraphC of paragraph 5 of the complaint herein which alleges thisinterrogation to be unlawful.The following day, February 15, most of the service de-partment employees met at noon hour at a nearby restau-rant with Marvin Timmerberg,a business representative ofthe Machinists.The details of that meeting are set forth laterin this Decision.It is sufficient to note here,however, thatat this meeting Timmerberg explained the process of be-coming a union member and the employees who attendedsigned membership applications which designated the Ma-chinists as their bargaining representative.After the meeting with Timmerberg ended,the employeesreturned to their work at Respondent's service department.Several employees were thereafter almost immediately en-gaged in conversation by Service Manager Tom Scott. Thus,ServiceManager Scott asked his brother Jack if all theemployees had signed up to join the Machinists.Tom Scott,who evidently had had a change of heart,then told JackScott thattheymight be able to accomplish something with-out the Union;that he had been talking to Joe Graneto andhe was pretty sure that he had sold him on a percentageagreement for the men.He said it had not been decided yethow much the percentage would be but that it would be 25or 50 percent. Jack Scott informed Tom Scott that the menhad signed applications for membership but that they wouldnot actually be members until they had paid their initiationfees. Then Tom Scott wanted to know if there was going tobe a strike.Jack Scott informed his brother that there wasno talk of any strike at that time.Tom Scott suggested thatthe men ought to try to find some other way of doing thingswithout the Union,because Fred Graneto would close thedoors before he would let a union in.During that same afternoon of February 15, Service Man-ager Scott conversed with Franklin Cupples. Scott -askedCupples what had happened at the meeting and what was ORANETO-DATSUNinvolved. He also asked Cupples what Tom Scott's chancesof joiningthe Unionas a working foreman were.Tom Scotthad indicated that he wanted to sign a card.Tom Scottfurther asked Cupples what the chances were of getting aunion in and what Cupples thought personally. Cupples toldTom Scott that the men had all held together so far and thatthey would probably get the Union in and that Scott'schances of coming in as a working foreman were good.Stanley Pinski, an employee-mechanic who attended themeeting,was also questioned that afternoon by Tom Scott.The service manager asked Pinski what the men had dis-cussed at the meeting with the Machinists representative.Scott said that he would like to know what the Union of-fered the men.Tom Scott further wanted to know what theemployees and the union representative did down therebeside talk.In connectionwith this TomScott asked Pinskiif the employees had signed union cards.Pinski told Tom Scott,in answer to Scott's questioning,that the men had all listened and asked questions and thatthey thought the Union was a good idea; that thereafterthey took a vote and decided that they would go with theUnion.Thereafter,Pinski told Scott,the men signed cards.Scott then stated that it was "kind of stupid"for the mento have signed at that time and that they should have waitedand talked the matter over some more.In the light of the threat to his brother to the effect thatFred Graneto would close the doors before he would let aunion come in, and in light of his comment to Pinski thatthe men were stupid to sign union cards at that time, it isclear that the questioning by Service Manager Scott of JackScott,Cupples, and Pinski was coercive and constitutedunlawful interrogation within themeaningof Section 8(a)(1)of the Act.Furthermore,having learned from hisbrother that themen had signed union cards, it is apparent that ServiceManager Scott's statement to his brother that the men mightbe able to do something without the Union and that he wasprettysure that he had sold Joe Graneto on a percentageagreement with the men and that this percentage couldeither be 25 or 50 percent constituted a promise of benefitsmade to discourage union activity and was therefore viola-tive of Section 8(a)(1) of the Act.That evening after work,at approximately 6 o'clock, Ser-vice Manager Scott held a meeting with the service depart-ment employees at a nearby restaurant,The Home PlateInn. Several of the employees who attended that meetingtestified as to what occurred? From this testimony I findthat the following occurred at the meeting,though not nec-essarily in the sequence given.ServiceManager Scott asked the assembled employeeswhat had happened at the meeting with the union represen-tative earlier that day.When the employees told him thatthey hadsigned union cards, Service Manager Scott thenstated,in substance,that Fred Graneto had said that hewould not allow a union in the shop and would close thedoors and fire everyone. He then told the men that theyshould forget about the Union and make some kind of3 Employees Jack Scott,Harrington,Gary Reed,and StanleyPinski. Asheretofore noted,their testimony was not refutedby theRespondent's onlywitness,Smith.Smith did not testify regarding these incidents.555agreement with the Respondent with Service Manager Scottas their representative. He also warned the employees thatif they went union they would either be placed on a flat-ratebasis and would not be able to make a living, or, if they wereput on straight salary, they would not be able to put outenoughwork for the Respondent to warrant theRespondent's keeping them employed. He further discussedthe percentage plan which he had related to his brotherearlier that day. He further told the men that the Respon-dent knew he was having this meeting and was there to spyupon the men in order to find out what the Union had toldthem about wages and other matters.I find and conclude that at that meeting at the HomePlate Inn on February 15, 1972, Service Manager Tom Scottunlawfully interrogated employees regarding the benefits ofunion membership; unlawfully threatened that Respondentwould cease operations before allowing employees unionrepresentation; by the percentage plan unlawfully promisedbenefitsto employees; and by stating that he was there tospy upon the employees gave the impression of surveillanceof employees union activities. It is clear that such activityand such statements are violative of Section 8(a)(1) of theAct and I so find.ServiceManager Scott,employee GaryReed,and em-ployee Jack Scott, upon occasion, rode together to and fromthe Respondent's facility. On at least two occasions betweenFebruary 15 and 21 during such rides Service ManagerScott made the statement that Fred Graneto had said thathe would close the doors and would fire everyone before hewould allow a union in his shop. Service Manager Scottrepeated this statement at several times during the workinghours in the shop to various employees at the time when hewas encouraging the men to take the percentage plan roadinsteadof going with the Union. At those times he repeatedthat the shop would close down if the employees wentunion 4Accordingly, I find that these statements made to Reedand to other employees including Jack Scott constitutedthreats or reprisal against the employees for their unionactivity and adherence and therefore were violative of Sec-tion 8(a)(1) of the Act.SalesManager Smith testified that Respondent's wagereview policy sets the dates for wage review after the first90 days after an employee is hired, after the first 9 monthsfrom the employee's date of hire, after the first 15 monthsfrom the date of hire and thereafter, annually. Respondent'semployees' records show that this is so inasmuch as in thecase of each individual involved herein, there were dates setup for 3 months, 9 months, and 15 months, from the startingdate of each individual. However the Respondent's recordsfurther show that this wage review policy was more or lessignored.On February 24, 1972, shortlyafter ServiceManagerTom Scott began his activities to discourage union activityas heretofore found, he approached employees Jack Scott,Franklin Cupples, and Stanley Pinski, and informed themAlthough there was some discrepancy regarding dates between the testi-mony of Reed and Jack Scott as to when and where these statements weremade, the testimony was not controvertedby anyRespondent witness andf therefore conclude that the statements were made somewhere between thedates of February 15 and 21 or 22. 556DECISIONSOF NATIONALLABOR RELATIONS BOARDthat they had received a 5-1/2 percent wage increase. In thecase of Jack Scott the 3-month, 9-month, and 15-monthreview dates were in no way related to February 24, 1972,inasmuch as Jack Scott was hired on July 12, 1971. In thecase of Pinski there was possibly some relationship inas-much as his 9-month review date was January 22, 1972.However, it was a full month thereafter that his wage in-crease was announced. In the case of Frank Cupples his3-month period for review was December 22, 1971, and hisnext review was not due until June 22, 1972. Accordingly,I conclude that the date of February 24, 1972, was basicallynot related to the review dates of these three employees.Additionally, as mentioned above, by February 24, TomScott had embarked on his antiunion campaign. Moreover,I note that the Machinists letter to the Respondent request-ing recognition for the mechanics and other employees isdatedFebruary 17, 1972, a Thursday, and that theRespondent's records show that the book date of the raisesof these 3 individuals was February 21. From this it can beinferred the Respondent had received the Machinists' de-mands by the time it granted the wage increases. Nor doesthere seem to be a relationship between the date the wageraises for these three employees were announced and theend of phase I of the Government's Wage and Price Controlpolicy and the beginning of phase II which permitted, ba-sically, a 5-1/2 percent increase in wage increases. Thisconclusion is reached because phase II began on November14, 1971, and the wage increase involved herein were notannounced until some 3 months later.Because the Respondent did not offer any evidence, asidefrom setting forth its normally ignored wage review policy,and because the wage increases were given after Tom Scott,the service manager, began his antiunion activities and theRespondent received the Machinists' request for bargain-ing, I find and conclude that Respondent, through ServiceManager Scott, granted benefits to these three employees inorder to discourage employee union activity in violation ofSection 8(a)(1) of the Act.On February 22, another meeting was called by ServiceManager Scott at the Home Plate Inn. Several employeestestified as to what occurred at that meeting.' Service Man-ager Scott announced that he had been discussing a percent-age plan with Joe Graneto. Scott told the employees that theplan would call for either 25 or 50 percent of anything theymade over double their wages. Thus if a man's salary was$100 a week and he performed $200 worth of labor per weekfor the Respondent, he would receive a percentage of either25 or 50 percent of anything over that $200. He furtherexplained to the men that if they joined the Machinists allof the men would be put on a flat rate and that they couldnever make it. Tom Scott then said that as a result theywould end up being fired or laid off because they could notmake the flat rate.Scott further stated that he would try to contact FredGraneto the next day and talk to him about the plan. Allthe employees present agreed that the plan seemed like agood one and that Service Manager Scott should talk toFred Graneto about it Service Manager Scott explained,5Employees Harrington, Reed, and Emas. As noted above the testimonyof these employees is wholly uncontradicted in the recordwhen he opened the meeting, that the Respondent had re-ceived a letter from "the Union" and that is why the planwas being offered. However, the two porters, Kelly andHutch, and Emas, the partsman, spoke up against the planbecause they did not perform mechanical work. Upon thatprotest, Service Manager Scott told Emas that if the latterwere not quiet he would not be going to work the followingday.6From the foregoing I find that Service Manager Scott atthat meeting threatened employees that they would be as-signed additional work in a union shop which would resultin their being laid off or discharged, and also threatenedemployee Emas that he had better be quiet if he did not wishto be fired. Service Manager Scott also promised that theRespondent would institute a new plan if the employeesabandoned the Union. These statements constitute interfer-ence, coercion, and restraint in violation of Section8(a)(1)of the Act.'On February 23, at approximately 1:15 p.m., in theRespondent's service area, Joe Graneto and Service Manag-er Scott held a meeting with employees Cupples, Pinski,Harrington, Reed, Emas, Hutch, Kelly, and Jack Scott.Joe Graneto asked each man individually to tell him whathis trouble was. The men were reluctant to speak up. Em-ployee Harrington finally stated that he was not having anytrouble with money, as he thought his salary was equitable,but he thought the other men were unhappy about theamount of pay they were receiving. Jack Scott finally spokeup and said that the biggest problem the men were havingwas that they were not getting enough money and were notgetting their raises at thetimesthey were supposed to getthem. Joe Graneto then asked the men assembled if ServiceManager Scott had spoken to them about payment on apercentage basis. At that point, Tom Scott said that he hadmentioned it but he had only outlined it and had not givendetails.Joe Graneto then proceeded to give the men some of thedetails of a proposed percentage plan. He said the menwould get a guaranteed weekly pay as a base. If the Respon-dent made enough on a man's labor equal to double a man'sbase pay, then the men would receive a percentage of ev-erything over double the base pay of either 25 or 50 percent.He explained that if a man was making a $100 a week andthat the Respondent could show that it made over $200 aweek on labor for that man he would receive a percentageof everything over $200: Graneto further explained the per-centage would be either 25 or 50 percent.Joe Graneto then went on to explain that as far as theparts men, the lube men, and the porters were concerned,something would have to be worked out because they were6Reedtestifiedthat it wasat that meetingof February22 that ServiceManager Scotttold the men that the Respondent's officers and officials knewhe was there at the meetingand that he had come for the company as a spyto find out what he could about the union activitiesof the menHowever,because this particularstatementby Service ManagerScott seems to haveoccurredat an earlier meeting, I find Reed's memoryas to the dates whenScott made the statement not to be too dependable and do notfind that atthat meeting Scott made this statementalleged by Reed tohave been madeby himIdo not find that other allegations contained in subparagraphIof para-graph 2 of the complaint have been proven by the testimony offered by theGeneral Counsel and accordingly I shall order dismissed thatportion of theparagraph not so proven GRANETO-DATSUN557in a separate unit.However,nothing specific was decidedupon and time ran out.It was time for the men to return totheir work.Joe Graneto agreed to have another meeting with the menat 6 o'clock on that evening.However,the later meeting wascalled off.Service Manager Scott explained that Joe Grane-to had been in contact with the Respondent's attorney andhad been told to stay clear of any meeting where he had tomake a decision.The attorney said that if there was goingto be any more meetings pertaining to wages such a meetingwould have to be held with Fred Graneto.It should benoted that the word"union"or the name of any union wasnot mentioned at this meeting by either Joe Graneto ofServiceManager Scott.Although counsel for the General Counsel alleges andcontends that in asking the men at that particular time whatwas bothering them,in view of all of the surrounding cir-cumstances Joe Graneto was interrogating the employeesconcerning their union activities and sympathies,Ido notfind this to be true.Although the Machinists letter request-ing recognition could well have been received by Joe Grane-to by that time,there was nothing in the conversation whichinquired into the men'sunion activities or sympathies. Itherefore do not find that the interrogation by Joe Granetoof the men at this meeting was coercive and unlawful.However,in view of all the circumstances,among themTom Scott's threats and other activities with regard to theemployees in the service department and the fact that Re-spondent must have received the letter from the Machinistsrequesting recognition by the time of the meeting,I find andconclude that the suggestion by Joe Graneto that the menbe put on a percentage basis in order to increase their earn-ings and that the nonmechanics wages be increased by somenew wage plan constituted a promise of benefit to the em-ployees in order to induce them to forego their union activi-ties and sympathies.Such offer constitutes interference withthe employees'Section 7 rights and is therefore violative ofSection 8(a)(l) of the Act.Later the same day Joe Graneto spoke to Kelly andHutch,the two porters.According to Kelly,Graneto toldthe two porters that he was trying to work out a raise foreveryone but that he did not know the details nor did he saywhen the raises would be put into effect.During the strikewhich is detailed hereunder Kelly and Hutch returned towork and at that time were given raises.The General Coun-sel contends that Joe Graneto's statements to Kelly andHutch were promises of benefits constituting interferencewith employees'Section 7 rights in violation of Section8(a)(l) of the Act.Iagree and so find.On or about March 1, Jack Scott received a call fromUnion Representative Marvin Timmerberg, of the Machin-ists,who told Jack Scott that he had not received any re-sponse from Graneto-Datsun to the Machinists'letterrequesting recognition.Timmerberg thereupon suggestedthat the men meet with him at an early date. Jack Scottagreed to have the men meet with Timmerberg at 6 o'clockthe following day, March 2. At approximately I I a.m. thesame morning,Jack Scott told his brother,Service ManagerTom Scott,that the union meeting had been set for the nextevening at 6 p.m. Jack Scott said that if there were going tobe any negotiations directly between the employees and theRespondent it had to be between that time and 6 o'clock thenext evening,when the meeting with the Union was sched-uled because at that meeting a strike might be called.The following afternoon,March 2,Tom Scott called ameeting of the employees at the Respondent'spremiseswhich was attended by Pinski,Reed,Cupples,Harrington,Emas, Kelly, Hutch,and Jack Scott.Service Manager Scotttold the assembled men "I just had a call from Fred. Thefirst thing he said was he would close the shop before hewould let the union come in." Then Tom Scott went on tosay that Fred Graneto had told him that the next thing todo was to fire every man in the shop.Tom Scott then in-formed the men assembled that he had talked Fred Granetoout of this action for the time being.He told the men thatthe condition was that the men forget the Union. He relatedthat Fred Graneto told him that any man that wanted tocontinue working for Graneto-Datsun the way things wereright then could do so.He also informed the employees thatFred Graneto would be willing to have a conversation withany man,individually,who had any problem pertaining towages,hours,benefits,and other matters, but that he wouldnot talk to them as a group.ServiceManager Scott furtherinformed the men that Fred Graneto had told him to tell themen that any man that did not want to continue under theseterms could pick up his tools and toolbox and "hit the doorbecause he's fired."Jack Scott then asked his brother whether that meant thatthe men should just forget the Union and do everything thatthe company wanted them to do; that each man could takehis chances on what ever he could get from the company,either a raise or discharge,or elsejust be fired anyway. TomScott answered that he was saying that. Whereupon JackScott said that that was what it boiled down to and TomScott agreed.However, Tom Scott added that the recordswould not show that the men were fired for joining theunion. The records would show they were fired for ineffi-ciency. Jack Scott then reminded his brother that this wouldlook mighty peculiar in view of the fact that some of the menhad worked there satisfactorily as mechanics for a period ofup to 2 years. Tom Scott answered that was what the recordwould show.He then warned the assembled employees thatthey were going to have to give their answer immediatelybecause Fred Graneto was waiting for Tom Scott to callGraneto back.Thereupon the men caucused and agreedthat they would do what the company desired but that theywould go to the union meeting that night anyway to seewhat would happen.At the meeting on the evening of March 2,with Represen-tativeTimmerberg of the Machinists and RepresentativePorterfield of the Teamsters,the employees decided thatTimmerberg and Porterfield should make one more attemptto contact the Respondent to seek recognition and bargain-ing. The union representatives informed the men that on thefollowing Monday morning, March 6,they would come tothe Respondent's premises and request recognition and bar-gaining.They told the men that if this did not bring results,they would like the men to go out on strike.The employeesdecided unanimously to go along with that suggestion.On the morning of March 6,about 9 a.m., Porterfield andTimmerberg approached Joe Graneto at the Respondent'sautomobile showroom,the details of which are herein below 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDset forth.Suffice it to say, they were refused recognition andas a result called the men in the service department out tostrike.Almost all of the employees of the service departmentcomplied with the strike call and walked out.Among the employees who walked out on strike that daywas Stanley Pinski.Later that same night about I1 p.m.Pinski received a telephone call at his home from ServiceManager Scott.Scott told Pinski that Scott had a chance toget two of the men to come back to work and that he couldget their jobs back for them.Pinski asked who these menwere and Service Manager Scott said that they were TimHarrington and Pinski.Pinski asked Scott if Pinski wouldget anything out of it by way of a raise.Tom Scott answeredthat all Pinski would get was his job back.Thereupon, Pin-ski told Tom Scott that the men were out picketing for goodreason and wanted more than just a job; they wanted moresecurity.Tom Scott answered that he hated to see all themen who walked out "go down the gutter like they did." Headded that he would like to notify Tim Harrington so thathe could talk to Harrington also.This conversation between Service Manager Scott andemployee Pinski contained a threat by Scott to Pinski ofadverse action and retalihtion against the employees forhaving engaged in a strike and other union activities pro-tected by Section 7 of the Act.Accordingly,it constituteda violation of Section 8(a)(1) of the Act.On March 9,while the strike and picketing still contin-ued, Pinski had a further conversation with Service Manag-er Scott,this at the restaurant known as the Home PlateInn. Also present at the conversation was Bob Ponder, aformer employee of the Respondent.Tom Scott told Pinskiin the presence of Ponder that all of the employees had beenfired that Monday, March 6,when they went out on strike.Pinski asked Service Manager Scott when the latter foundout that the men were fired.Scott answered that he wasgiven this information on the Friday before the strike andthe information was to the effect that the employees wereto be fired as of the coming Monday.Tom Scott then statedthat he had it "in black and white"why the men weredischarged.Scott asked Pinski if the latter would like to seethis paper.When Pinski answered in the affirmative,ServiceManager Scott showed Pinski a paper stating that Pinskihad put in only 6.4 hours of work out of a 40-hour work-week.Pinski then asked Scott if that meant that Pinski wasincompetent and was Pinski considered incompetent sosuddenly after working satisfactorily for the Respondent fora period of 10 months.Pinski also stated, referring to Har-rington,"Tim has been here for over a year and all of asudden he is incompetent now." Tom Scott became angryand changed the subject and did not answer Pinski's ques-tion.Service Manager Scott's statement to Pinski that the menwere discharged the day they went out on strike constitutesinterference,coercion,and restraint and is therefore viola-tive of Section 8(a)(1) of the Act.According to the testimony of employee Gary Emas, hejoined the striking employees on March 6,and walked thepicket line usually in the mornings. Emas further testifiedthat on the mornings of March 25,29, and 30 at approxi-mately 9 to 9:30 a.m. while picketing in front of and acrossthe driveway entrance to the Respondent's premises, auto-mobiles driven by Sales Manager Jack Smith came into thedriveway without warning and in such a manner as to barelymiss hitting Emas.On the third of these occasions, whenSmith came to a stop,Emas asked Smith what the latter wastying to do.According to Emas he said to Smith"This is thethird time you have done this, what are you trying to do killme or something?"Smith answered"My friend,any timeanybody walks back and forth across my driveway, whichismy driveway and it doesn'tprove a thing to me, I amgoing to run them over and not hesitate a bit."With thisEmas looked at Smith and said"Do you want to go to jailor be sued or go to court?"To this statement Smith replied,"My friend,if I get sued it sure won'tbe for you becauseyou'll be dead, if I ever hit you." Smith then continued "Themost your widow would get is$2-3,000 out of it."With thatSmith entered the Respondent's premises.In testifying Smith admitted that upon one or two occa-sions while turning into the driveway of Respondent's prem-ises he almost hit Emas. Smith also admitted that on onesuch occasion he had a discussion with Emas. However,Smith did not testify as to the content of this discussion.Smith, in testifying,stated that as one approached the drive-way of the Respondent the view of the driveway was ob-structedby heavytraffic and the sign of a real estatecompany cut off the view of a driver approaching from theright to the extent that the driver could not see until he waspractically in the driveway whether anyone was standing orwalking in the driveway.Because Smith in his testimony did not deny the conver-sation which occurred on March 30,and because he did notexplain or relate what occurred in that conversation, I findfrom my observation of both of the witnesses and from theirtestimony that Emas was telling the truth as to what Smithstated on that occasion.Ifind that Smith's statement toEmas on March 30 was a virtual admission that Smith wasseeking to frighten Emas in retaliation for Emas' picketingtheRespondent'spremises. I find that the purpose ofSmith's conduct was to interfere with Emas'protected rightto engage in picketing. Accordingly,therefore, I concludethat Smith's conduct in threatening Emas both by his verbalstatement on March 30,and his conduct in driving into theRespondent's driveway as Emas was picketing so as tofrighten or threaten Emas, constituted threats of reprisal forengaging in protected activity and as such was violative ofSection 8(a)(1) of the Act.'C. TheDiscriminatory Discharges andWithholdingof Paychecks1.The dischargesAs heretofore related,most of the Respondent's servicedepartment employees went out on strike on March 6,,andparticipated in picketing the Respondent's premises. Also,as found above,at the beginning of the strike, March 6,ServiceManager Scott called Pinski at home and told thelatter that Service Manager Scott had a chance to have twoof the employees reinstated. Scott also said that he hated tosee all of the men who had walked out "go down the gutter."Again,3 days later, Service Manager Scott told Pinski thatthe strikers had been fired as of the day they went on strike GRANETO-DATSUN559and that Scott had learned this the Friday before. Addition-ally, as also found above, on March 2, before the strikeaction was taken, Service Manager Scott instructed the em-ployees, after stating that he had talked Fred Graneto outof firing the employees, Fred Graneto had said that the mencould stay, in substance, if they "forgot the union business."The walkout and the strike were certainly overwhelmingindication by the employees to the Respondent that theemployees would not "forget about the union business."Finally the Respondent's own records are marked to showthat employees Jack Scott, Stanley Pinski, Timothy Har-rington, Frank Cupples, Gary Reed, and Gary Emas quit asof March 6, 1972.The General Counsel contends that all of these factorsmust lead to the ultimate conclusion that the Respondentdischarged the above-named employees because of theiractivities in and their sympathies for the two ChargingUnions.The Respondent contends otherwise, claiming that theRespondent never discharged any of the employees. In sup-port of its contention the Respondent cites the fact thatduring the hearing herein, to be exact on May 24, 1972,when these employees notified the Respondent, in writing,that they agreed and offered unconditionally to return towork the Respondent immediately, on May 25, acceptedunconditional individual offers to return to work and in-formed the employees to report to work within 10 days fromthat date. Respondent further cites the fact that employeeKelley who went out on strike returned to work within 3 or4 days thereafter and was not discharged by the Respon-dent, nor was he refused reinstatement or work.Respondent further points to the testimony of its onlywitness,SalesManager Jack Smith, to the effect that theRespondent was not aware of the activities of Service Man-ager Scott with regard to the various acts of alleged Section8(a)(1) threats, interrogation, and other interference withthe employees' Section 7 rights. If Smith is credited, thiswouldseemto indicate that die conversations on March 6and 9 between Service Manager Scott and employee Pinskiwere not necessarily true reflections of the action or a lackof action which the Respondent took after the strike. How-ever,°Smith admittedly did not take an active part in makinglabor relation policy for the Respondent. Nor, moreover,did he have personal knowledge of any conversations be-tween Fred Graneto, Joe Graneto, and Service ManagerScott.Moreover, the fact that Respondent noted on its re-cords that the employees "quit" as of March 6 would indi-cate that the Respondent no longer considered thememployees because they went on strike.While it is true that the record does not reveal that theemployees as a group or individually, with a possible excep-tion of Pinski, were ever notified formally that they weredischarged, I nevertheless find and conclude that the Re-spondent did, indeed discharge the employees on March 6,1972. I further find that this discharge was taken in retalia-tion for their union activity and to discourage union activityand it was therefore discriminatory and violative of Section8(a)(3) and (1) of the Act.In accordance with the strikers' offer to return to workand the Respondent's acceptance of such unconditional of-fer, Jack Scott, Pinski, Harrington, Cupples, Reed, andEmas all returned to work immediately. However, althoughall of the other employees who were put back to work pur-suant to the foregoing offer and acceptance where placed intheir former jobs, Gary Emas was not. On the first morningthat Emas returned to work he was told to work in the luberack, which he did. Furthermore, Emas removed and rotat-ed tires, drove cars to an auto top subcontractor, cleaned upand swept out several cars, and replaced a bumper on a carwhich took Emas approximately 4 hours. After he replacedthe bumper, Emas swept the floor around the parts cage andaround the staircase and other parts of the shop. Then hewas assigned to clean up the parts cage, dust off the partsin the shelves, and perform cleanup work for the remainderof the day. This was not the type of work Emas had doneprior to the strike and discharge.Before the walkout and the discharge on March 6, Emaswas the parts man in the Respondent's service department.His job consisted of filing parts orders and taking care ofordering parts from the supplier and from various Datsundepots in the United States and Japan. He issued parts tothe mechanics and, if necessary, located parts which werenot in stock if needed by a mechanic. His working area waslocated in the parts cage completely. He did no work as amechanic, lubeman, or porter.When Emas returned to work, there was a new partsman who performed the work Emas formerly performed.On Tuesday, May 30, Joe Graneto assigned Emas to theparts man and told him that the new parts man would givehim work to do. The parts man had Emas rearrange partsand articles. Emas was also ordered by the parts man to runerrands to various suppliers and to junkyards to pick upparts for cars. Before Emas had not formerly run such er-rands, at least not to the extent he did on that day.On May 30 Emas, on three different occasions, inquiredof Joe Graneto as to whether Emas could take off the nextday, May 31, for the purpose of taking his own car to a bodyshop. This was necessary because an insurance adjusterwould then be able to make an assessment of damage toEmas' car which had evidently been in an accident. On eachof the three occasions during that day when Emas requestedthis permission of Joe Graneto, Graneto neither assented tonor denied Emas' request, but merely ignored Emas com-pletely. The next day, May 31, Emas did not report for workbecause of the necessity of having to take his car to the bodyshop as stated above. However, before the beginning of theworking day he called the office secretary and told her thathe would not be in and the reasons therefor. This was theprocedure which had been followed by Emas on other occa-sions prior to the strike and which other employees havealso followed. No one had ever been reprimanded, accord-ing to Emas, for following this procedure. Additionally,Emas had been told, as had the other men, by Service Man-ager Scott that if a man could not be at work for personalreasons it was required that he call the office secretary whoin turn would inform Service Manager Scott.On June 1, at the usual reporting time, Emas reported towork. He went to the parts cage and was preparing to openthe cage in the absence of the other parts man when JoeGraneto told him to report to the showroom office. JoeGraneto came into the office of the showroom, had Emassit down and said nothing further to Emas. About 15 min- 560DECISIONSOF NATIONAL LABOR RELATIONS BOARDutes later Emas started to get up. Joe again told him to sitdown and kept him waiting there for most of the morning.Finally, about 10:45 Joe Graneto handed Emas a letterstating that Emas was discharged.The reason for the dis-charge as stated in the letter,was "for taking off workunauthorized."SalesManager Jack Smith, the onlywitness for the Re-spondent,did not testify as to the reasons for Emas' dis-charge except to reiterate what was contained in the letter.It is apparent from all of the foregoing that the Respon-dent did not reinstate Emas to his former or equivalentposition.Additionally,Joe Graneto's treatment of Emasafter his reinstatement was indicativeof Graneto's attitudetoward Emas.Joe Graneto's refusal to answer Emas' re-quest or deny the same when Emas:asked for the day off onMay 30 for the purpose of having his car attended to isfurther evidence of this attitude.Finally,Joe Graneto'streatment of Emas on June 1, before he gave the letter ofdischarge to Emas, having Emas sit in his office for severalhours without saying a word to him,indicated that JoeGraneto harbored a grievance against Emas for having par-ticipated in lawful union activity.I therefore find and con-clude that Emas' absence on May 31 was seized upon by JoeGraneto as a pretextual excuse for ridding the Respondentof a union adherent and I further find that the discharge wasin reprisal for Emas' unionactivity.This conclusion is bol-stered by the fact that Emas' testimony as to the procedurefollowed before the strike when taking a day off for personalreasons was not denied in any way by Respondent's onlywitness.Accordingly I find that the discharge of Emas onJune 1 was discriminatory and violative of Section 8(aX3)and (1) of the Act .8Franklin Cupples returned to work on May 26, 1972, inresponse to the Respondent's offer of reinstatement. Cup-ples was assigned to the same type of mechanic work thathe had performed before the strike and discharge. Accord-ing toCupples'testimony,on June 1,he was assigned torepair a sports car. To do so the car had to be placed on arack.This rack was about 3 feet off the ground and its userequired that the carbe driven upa ramponto the rack.According to Cupples,at that time there were a number ofcars being worked on near the rack and he could not ap-proach the rack directly from the front in order to drive itup the ramp.However he maneuvered the rack and verycarefully drove the car up the ramp. Just as he thought hewas completely on the rack the two front wheels went overthe side of the rack and the car landed on its frame, withthe two front wheels hanging down.The rest of the carremained on the rack.Cupples testified that he and a num-ber of the men replaced the car on the rack and there wasno damage to the car. Thereafter he completed the workthat was assigned.Cupples further testified,and was not contradicted, thatduring the winter before the events herein,Bob Ponder, aformer employee of the Respondent,had a similar mishapin putting a car on the rack.At that time the car was re-placed as it was in Cupples case,there was no damage toAlthough the discharge of Emas and,as hereafter related, of Cupples, wasnot alleged in the complaint and, in fact,occurred during a recess in thehearing herein,itwas fully litigatedPioneer Flour Mills,174 NLRB 1202.the car, and Ponder was neither reprimanded nor disci-plined in any way.'Upon cross-examination Cupples admitted that on theday following the incident of the car rack he was told by JoeGraneto to push a stalled car from the driveway area intothe service area. Cupples went to the car and tried to startit in the normal fashion. However, the car would not start.Joe Graneto then said to Cupples, according to Cupples "Idon't think it will run Frank, we are going to have to pushit in."Cupples was further asked on cross-examination whetherhe had been assigned to torque the head of a car and hadtaken about 4 hours to perform the work. Cupples deniedthat he had done any such work and could not rememberit.Cupples further stated that such ajob would take perhaps20 minutes to a half hour to perform, but he could notremember having performed such work on any car at thetime specified by Respondent's counsel.Cupples further testified on direct that on June 2, 1972,he was given a letter of discharge by Joe Graneto. This letterinformed Cupples that he was discharged for "not followingorders,misuse of company time, and disregard ofcustomer'sproperty."Jack Smith, Respondent's only witness, and sales manag-er of the Respondent, stated that he had been one of theindividuals who assisted in placing the wheels of the car,which had gone off the rack, back on to the rack. He admit-ted, in his testimony, that there was no damage to the car.The only difference between his testimony and Cupples'testimony with regard to the car was in the number of menrequired to lift the car up to place the front wheels back onthe rack. Smith further testified that he was told that Cup-ples was discharged not only for this incident but that JoeGraneto also told Smith that Cupples was discharged be-causehe took 4 hours to torque the head of a car when thenormal time was one-half hour and that Cupples had at-tempted to start a car which had a bent valve after JoeGraneto had told Cupples to push the car into theRespondent's service department. It should be noted thatinsofar as the alleged incident concerning the failure totorque the head of a car in the normal amount of time, theRespondent's shop records would have shown this, but werenot introduced or even offered or produced at the hearing.From my observation of the witnesses on the witnessstand,and becauseexcept for the incident of the car on therack, Smith had no personal knowledge of the incidents buthad merely been told about them by Joe Graneto, I do notaccept Smith's version of what occurred and accept Cupplesdenial with regard to the alleged incident of consuming toomuch time in torquing the head of a car. Certainly, theperson who knew most about this incident, Service ManagerScott, was not produced, nor did the Respondent offer toproduce for testimony its vice president and general manag-er in chargeof its facility, Joe Graneto. As noted above,neither did the Respondent produce its shop records.By reason of the foregoing, and by reason of all of thecircumstances surrounding the discharge of the employeeswho went on strike and the reinstatement and theRespondent's apparent unwillingness to deal with theUnions I find and conclude that, although Cupples mightnot have been the ideal employee and may have made some GRANETO-DATSUN561mechanical mistakes,the three incidents or alleged inci-dents cited in Cupples' discharge and testified to by JackSmith were seized upon by the Respondent in order to riditself of an active union adherent. This conclusion is furtherstrengthened by consideration of the fact that Cupples testi-fied that a former employee who had driven a car off therackin the same manner ashad Cupples had not beenreprimanded in any manner.Accordingly, I find and conclude that the discharge ofCupples was discriminatory in that it was used, at least inpart, for the purpose of discouraging union activity and wastherefore violative of Section 8(a)(3) and (1) of the Act .92.The withholding of the paychecksMarch 6, the day the employees went out on strike, wasa payday. As noted above, the men went out on strike atapproximately 9:30 in the morning of that day before pay-checks were distributed. Upon a number of occasions dif-ferent employees thereafter requested their paychecks fromJoe Graneto and Fred Graneto but their requests were ig-nored. Finally, on the third day of the strike Jack Scottasked Service Manager Tom Scott what had to be done bythe men to obtain their paychecks. Service Manager TomScott informed Jack Scott that the men had to turn in theiruniforms.A day or so after the strike began, employee Harringtonasked Joe Graneto's secretary what had to be done by themen in order to secure their paychecks. He was told by thesecretary that the men had to turn in their uniforms. Ap-proximately a week after the strike began, Harrington, inconformity with the foregoing information, turned in hisuniform. With him at that time were employees Pinski andEmas who also turned in their uniforms. Although thesethree employees turned in their uniforms, they did not re-ceive their paychecksuntilthe Respondent made its offer toreinstate the employees. Thus, none of the employees re-ceived their paychecks until that time.The foregoing constitutes all of the evidence pertaining tothis allegation of the complaint. Yet, the Respondent in itsbriefmaintainsthat it had a company policy regarding pay-ment of final paychecks. This policy is that until certainconditions are met, namely return of uniforms and compa-ny tools and execution of a receipt and release, the checkwould be retained and not paid to the employee. As set forthabove, none of the employees were told that it was requiredthat they turn in their tools or sign a receipt for the pay-checks. There was no testimony that any of the men knewof the company policy which the Respondent in its briefclaims existed at the time of the strike. Furthermore, there9 The GeneralCounsel contends that a finding should be made that theemployees who walked out and who were discharged on March 6, 1972, bythe Respondent were unfair labor practice strikers and therefore entitled toreinstatement to their former or equivalent positionswhen theymade uncon-ditional application to return to work on May24, 1972.However,inasmuchas the Respondent discharged the striking employees on March 6, 1972, theday theywalked out and began to picket the Respondent,it is unnecessaryto make this determination.This is so because even assuming that the em-ployees who walked out were merely economic strikers and not unfair laborpractice strikers, theywere dischargedbefore theywere replaced and weretherefore entitled to reinstatement to their former or equivalent positions.N.L R B v.InternationalVan Lines,409 U.S. 48 (1972).isno indication anywhere in the record, or in theRespondent's contentions, that any of the men who wentout on strike on March 6 took with them any companytools. The only thing that was told to some of them was thatthey would get their checks if they turned in their uniforms.The record shows that three employees followed these in-structions and did turn in the uniforms and yet did notreceive their checks.I, therefore, find and conclude that the Respondent with-held the paychecks of the employees who went on strike forthe purpose of retaliation for their protected activity and forthe purpose of forcing them to give up such activity. Thisconduct on the part of the Respondent constituted discrimi-nation in regard to a term and condition of employment,payment for work performed for the Respondent. I furtherfind that this course of action was taken for the purpose ofdiscouraging membership in the two labor organizationsinvolved herein. Accordingly, I find that the Respondent,by withholding the paychecks, violated Section 8(a)(3) and(1) of the Act.D. The Refusal of the Respondent to BargainWith the Union1.The organizational efforts, therequests for recognition and the failure of theRespondent to answer the requestsAs earlier set forth in this Decision, certain employees ofthe Respondent met with Machinists Representative Mar-vin Timmerberg. At the meeting mechanics Pinski, Harring-ton,Cupples, and Jack Scott signed union cards. GaryReed, a lube man, also signed a card but was informed atthat time that he might not be eligible for membership in theMachinists and that this matter would be straightened outat a latter date. Thus, on February 15 the four, full-timemechanics working in the Respondent's service departmentsigned union designation cards for the Machinists.On February 21, employees Gary Emas and Gary Reedmet withBusinessRepresentative Richard Porterfield of theTeamsters. As noted before, Reed is a lube man and Emaswas the Respondent's parts man. Porter Joe Kelleywas alsoscheduled to meet with Porterfield on that day but did notarrive.Emas and Reed signed designation cards for theTeamsters on that date. Emas was given a card by Por-terfield for Kelley. The next day Kelley signed a card desig-nating the Teamsters as his bargaining representative. Therewas one other porter in Respondent's service department atthat time, a man by the name of Hutch, who neither metwith the Union nor signed a designation card.On February 17, 1972, James J. Redman, Machinists offi-cial,after receiving the designation cards fromBusinessRepresentative Timmerberg, wrote a letter addressed to theRespondent in which he requested recognition and bargain-ing for a unit described at length. On February 22, 1972,Carl E. Gibbs, business representative of the Teamsters,having received the union designation cards fromBusinessRepresentative Porterfield signed by Emas, Reed, and Kel-ley, requested, by letter of that date, addressed to the Re-spondent, recognition and bargaining for a unit describedas "parts men, lubrication men, utility men, porters andtruck drivers." 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent does not deny having received thoseletters requesting recognition and bargaining.However, af-ter receipt of the letters,the Respondent failed to answerthem or to communicate with either the Teamsters or theMachinists in any manner whatsoever.Before and after thereceipt of these letters requesting recognition, the Respon-dent committed the violations of Section 8(axl) herein-above found.On March 2,1972, not having received any reply from theRespondent,Timmerberg and Porterfield met with a num-ber of the Respondent's employees at a restaurant near theRespondent's premises and at that meeting stated that theywould make a personal attempt to speak to the Respon-dent'srepresentativesand again request recognitionand explain their position.Timmerberg and Porterfield toldthe men that if recognition was refused,and the men agreed,they would then call a strike.The employees assembled atthat meeting agreed to this arrangement.In accordance with the foregoing plan, at approximately9 a.m. on Monday morning,March 6,1972, Timmerbergand Porterfield entered the premises of the Respondent,went into the salesroom,and told Joe Graneto who theywere.Before they could explain their position or make anyrequest for recognition whatsoever they were told, in somany words by Joe Graneto,that if they were not there tobuy cars to get out.Thereafter,Timmerberg and Porterfieldsignaled the service department employees,who then wentout on strike and began picketing the Respondent's prem-ises.To date,the Respondent has not answered the requestsfor recognition and has continuously refused to bargain.The Respondent defends its refusal to bargain upon sev-eral gounds.The first ground claimed,that District 9 of theMachinists is not a labor orgainization,is disposed of at theoutset of this Decision,above. The second ground which theRespondent proffers is that the requests for recognition de-scribed overlapping units.Therefore the Respondent couldnot answer the requests for recognition in that such requestsconstituted what to the Respondent looked like a jurisdic-tional dispute between the Teamsters and the Machinists.Respondent did not want to be caught in the middle of suchdispute.The Respondent further agrees that the situation isfurther confused by the fact that on March9, 1972,in Case14-RC-6980 the two Unions herein filed a joint petition forrepresentation of a unit described as "all service departmentemployees."Also, on the same date,the Teamsters and theMachinists in Case 14-CA-6736 fileda joint charge inwhich it described the unit as"all service department em-ployees."Thus, argues the Respondent, there was neversufficient or proper demand made for bargaining in appro-priate units so that the Respondent could respond thereto.The situation,according to the Respondent, was so con-fused that the Respondent had no way of knowing for whatunits the two Unions were demanding recognition.Respondent also offers as a defense for its refusal tobargain the allegation that the cards of the employees werenot obtained by candid representations made by theUnions' representatives and were therefore not valid au-thorization cards. It also attacks the card of Joe Kelleyspecifically as having been signed by him before it was filledout. In connection with the unitmajorityquestion and theunit designation question the Respondent also contendsthat after the cards were filled out, and at least up until thetime just before the strike, the employees of the Respondentwere negotiating directly with representatives of the Re-spondent and had, therefore, not in reality designated theUnions as their bargaining representatives.Lastly, the Respondent defends its refusal to bargain onthe ground that approximately 2 years before the eventswith which the instant proceeding is concerned, the Ma-chinists set up an informational picket line at the Respon-dent'splant,and that Marvin Timmerberg was seenon that line. During the night of March 9, 1970, shots werefired by persons unknown and damaged a number of dis-play vehicles on the Respondent's property. The Respon-dent infers that Timmerberg had something to do with thisincident and therefore inferentially claims that it does nothave to bargain with the Unions for this reason.The foregoing defenses, contentions, and arguments ofthe Respondent are dealt with hereinafterseriatim.1.The appropriate unitsIn its letter of February 17, 1972, requesting recognitionand bargaining, District 9 described the unit itwas seekingas "journeymen, automobile and truck mechanics, machin-ists,electricalmachinists,welders, trimmers,metalmen,fender, body painters, radiator repairmen, refrigeration, au-tomotive air conditioning mechanics, servicesalesmen andtowermen, apprentices and working foremen."The Teamsters request for recognition and bargainingdated February 22, 1972, described the unit it was request-ing to represent as follows: "parts men, lubrication men,utilitymen, porters, and truckdrivers."While the unit description of the unit requestedby theMachinists is lengthy and the Respondent does not and didnot employ people in all of the categories stated in the unitrequest, it did employ automobile mechanics, truck me-chanics, and machinists. I find that the designation of otherclassificationsismeresurplusage and not so confusing as tohave left the Respondent in doubt as to which employees,by classification, the Machinists were requesting.The same conclusion is made with regard to the unitrequest made by the Teamsters. The Respondent did em-ploy parts men, lubrication men, porters, and a truckdriver.While it is true the Respondent did not have any suchclassification as utility men as such, actually the porters andthe lube men did odd jobs around the service departmentwhich would normally be regarded as utility work.Thus, I find and conclude that with regard to the de-mands made by the two Unions involved, there was notsuch confusion or overlapping of classifications as to placethe Respondent in the position of believing it was placed inthe middle of a jurisdictional dispute. I therefore find thatthe Respondent's contention in this respect is without merit.However, the Respondent contends that confusion wasfurther injected into the situation by the filing of the repre-sentation petition jointly by the two Unions, requesting aunit of "all service department employees" and by the filingof the original charge in the instant proceeding which de-scribed theunits "as allservice department employees."However, an amended charge was filed in which the sepa-rate units were described and are the units described in the GRANETO-DATSUNcomplaint herein.The Respondent's argument that the fil-ing of the petition in the original charge in this proceedingserved to confuse the Respondent so that itdid not knowwhich unitsthe Unionswere requesting is without legalground.Both the charge and the petition are not formalpleadings but are usedonly for the purposeof institutingproceedingsand investigationand are subject toamendment as a matterof right.10Accordingly,the filingof thepetition and the chargecannot be construed as a waiverby either of the Unions oftheir continuing demand to representthe employeesin sepa-rate units,in accordancewith their original written de-mands.With regard to the basic appropriatenessof the unitsrequested, introducedinto evidence were contracts betweenthe Machinistsand The Greater St. Louis Automobile Asso-ciation,Inc. and St.Claire-MadisionAutomotive Associa-tion, Inc., whichindicatethatthe area practice for units inautomobile sales and service agencies consistsof theclassi-ficationsdescribedin the Machinists requestfor recogni-tion.Thus,it is established, that in theSt.Louis area theMachinistshave historicallyrepresented employees in justsuch units.This conclusion is further bolsteredby the testi-mony,uncontradicted,of the Machinists representatives tothis effect.Likewise,introduced into evidence is a current agreementbetweenthe Greater St. Louis AutomotiveAssociation, Inc.and the Teamsterswhich describesunitswiththe associa-tion members muchas describedin the unit demand of theTeamstersFebruary 22request for recognition.Thus, I find,that,historically,the Teamsters in the St. Louis area haverepresented employees in the categoriesdescribedin its re-quest for recognition.ThusI find that the following unit claimedby the Ma-chinists is a unitappropriate for the purposes of collectivebargaining within the meaning of Section9(b) of the Act:All automobiletruckmechanics and machinists ex-cluding parts men, lubrication men, porters, truckdriv-ers, salesmen,officeclerical andprofessionalemploy-ees, guards and supervisors as definedin the Act.I further find that the following unitclaimed by theTeamsters is a unit appropratefor the purposeof collectivebargaining within the meaning of Section 9(b) of the Act:All partsmen, lubrication men, andtruckdrivers ex-cluding automobile and truck mechanics and machin-ists,salesmen,office clericaland professionalemploy-ees, guards and supervisors as definedin the Act.2.The majoritystatus of the respective UnionsAt the time of the request for recognition made by theMachinists,the Respondent had four employees in the clas-sification covered by the Machinists unit description. All ofthese employees were mechanics and all of them signedcards entitled"Membership Application for the Machin-'oN LR.B v. Fant Milling Company,360 U.S. 301;Rhode Island,Inc.,132NLRB 1534.563ists" on February 15, 1972. These employees are Jack T.Scott, Franklin D. Cupples, Timothy J. Harrington, andStanley W. Pinski.All of these employees testified that theyhad signedthe cards, that they had read them, and that theyknew what they were signing at the time they signed them.The cards,in addition to being applications for membershipin the Machinists,also clearly state on the face thereof "youare hereby authorized to act as my representative for collec-tive bargaining."Jack Scott testified, without contradiction, that Timmer-berg told him before he signed the application for member-ship that it was an application for membership in theMachinists and that it entitled the Machinists to bargain forthe employees and that it could be used in an NLRB elec-tion lateron. TheRespondent did not adduce any affirma-tive proof that the employees were told anything beforesigning the cards which would constitute misrepresentationor coercion.Accordingly, I find and conclude that the cardsare proper designations of the Union by the four individu-als, above named,of the Machinists as their bargainingrepresentative.The Respondent claims,however, that the employees didnot really intend when they signed the cards to have theUnions represent them but were merely applying for mem-bership and that they were undecided at the time whetherto "go union."Respondent cites in support-of this the testi-mony to the effect that after signing the union cards, in theirconversations with Service Manager Scott and with VicePresident and General Manager Joe Graneto,the men werestillbargaining for themselves and that at the earliest, theUnions did not represent them until shortly before the strikewhen, on February 2, at the meeting with Timmerberg andPorterfield it was announced that Timmerberg and Por-terfieldwould again request recognition and, if refused,would call a strike. This contention is without merit. Themere fact that the employees bargained directly for a periodof time with the Respondent's representatives was no morethan they were entitled to do under the Act even thoughrepresented by a labor orgainization.It should be noted thatnone of the employees revoked their cards at any time andfully supported the union movement when the strike wascalled.Respondent further apparently contends that the cardswere tainted because the initiative for the union movementcame from Service Manager Tom Scott, a supervisor. How-ever,Scott took no part in any union meeting and further-more,did not induce the employees to designate theMachinists or the Teamsters as their bargaining representa-tives nor did he solicit the signing of the cards. Under thesecircumstances the cards cannot be held to have been taint-ed.11Respondent also employs,from time to time,an air con-ditioning mechanicwho worksin the eveningsonly. Thereis no showing in the record to support a finding that thisindividual is a regular part-time employee.Accordingly, heis not included in the unit.Thus, it is apparent that on February 15 and at all timesthereafter the Machinists enjoyed majority status and repre-sented all of the four employees in the unit hereinabove11SeeJuniataPacking Company,182 NLRB 934, 935. 564DECISIONSOF NATIONAL LABOR RELATIONS BOARDfound to be appropriate for the purposes of collective bar-gaining by the Machinists. I further find that at all timessince February 15, 1972, and continuing to date, District 9has been the representative for the purposes of collectivebargaining of the employees in the aforesaid unit and is theexclusive bargaining representative of all the employees insaid unit for the purposes of collective bargaining with re-spect toratesof pay,wages,hours of employment, and otherterms and conditions of employment.Within the framework of the unit hereinabove found tobe appropriatefor representationby the Teamsters the Re-spondentemploysJamesHutch and Joe Kelley, porters,Gary Emas, parts man, Gary Reed, lubrication man. Thereis also another employee in the Respondent's employ, AlLandreth, an over-the-road truckdriver whose sole duty isto pick up the new automobiles which the Respondent sellsat the ports of debarkation such as New Orleans, Louisiana,and truck these new cars to the Respondent's place of busi-ness.His contact with the Respondent's other employees isminimal at best. The Teamsters is not affirmatively seekingto represent this over-the-road truckdriver as part of itsservice department unit.Accordingly,he is excluded be-cause it is not shown that he is under the same supervisionas the other service department employees, his contact withthem is minimal and on the evidence presented by Respon-dent he does not have any significant community of interestwith the porters, parts man, and lube man who constitutethe unit soughtby the Teamsters.Therefore it is found that the unit sought by the Team-sters, as hereinabove set forth, consists of four employeesand of these four employees three signed application cards.Emas and Reed signed application cards for membership inthe Teamsters on February 21, 1972. This card also containswords as follows "and designate it as my representative forpurposes of collective bargaining, hereby revoking any con-trary designation." As in the case of the Machinists, Por-terfield,the business representative of the Teamsters, madeno inaccurate representation nor did he induce the employ-ees to signcards in a fraudulent or coercive manner. Theseemployees testified they signed the card voluntarily andknew what they were signing. Although Reed had alsosigned a card designating the Machinists as his bargainingrepresentative, it should be noted that at that time he wasinformed by Machinists Representative Timmerberg thathis status was not quite clear and that there was a goodchance he would have to join the Teamsters, rather than theMachinists.Inasmuch as Reed's primary assignment waslubricating cars and inasmuch as heonly helpedmechanicsinfrequently, he is properly in the unit represented by theTeamsters. Moreover, the card he signed specifically statesthat he revokes any contrary designation.Accordingly, I find that Emas and Reed designated theTeamsters Union as their bargaining representative whenthey signed their applications for membership in the Team-sters.On February 22, 1972, Joe Kelly signed an application formembership in the Teamsterssimilarto that signed the daybefore by Emas and Reed. However, Kelley signed the cardin blank after discussing the purpose thereof with Emas whogave him the card. Both Kelley and Emas testified thatKelley knew the purpose of the card, Kelley having been amember of a number of unions previously and at one timehaving been a member of the Teamsters. Kelley gave Emasthe information necessary for Emas to fill out his card be-cause Kelley is unschooled and obviously had difficulty infilling out the card by himself. Thereafter, Emas immedi-ately filled out the card at Kelley's direction although notin Kelley's presence and turned the card over to the Team-stersRepresentative Porterfield. Although Kelley did notread his card, he obviously, from the testimony, understoodwhat the card was for and signed it after his conversationwith Emas. I therefore conclude and find that Kelley bysigning the card under the circumstances designated theTeamsters as his bargaining representative and that, there-fore,Kelley's card should be counted.12 Although Kelleywent out on strike on March 6 with the rest of the employ-ees, he returned to work 2 days later. His abandonment ofthe strike is not construed as withdrawal of his authoriza-tion of the Teamsters as his representative because he tookno steps whatever to revoke his card.13 Nor did he testify atthe hearing that he did not desire the Teamsters to representhim.By reason of all of the foregoing, I find that since Febru-ary 22, 1972, the Teamsters have represented a majority ofthree out of the four employees in the unit which is claimedand which is hereinabove found to be appropriate for thepurpose of collective bargaining. I further find that theseemployees designated and selected the Teamsters as theirrepresentative for purposes of collective bargaining with theRespondent and is now the exclusive representative of allsuch employees in the said unit.The Respondent makes one further argument with regardto the cards signed by the employees and the majority statusof the two unions involved. The Respondent claims that theunions do not represent the employees because at the timeof the hearing there was no indication that the employeeshad been accepted into membership in either of the Unions.The Board has found that this does not in any way invali-date the delegation of authority appearing on the face of thecards.143.Concluding findings as to the refusal to bargainIt has heretofore been found that the Respondent hasengaged in numerous unfair labor practices in violation ofthe Act. The conduct of both Service Manager Tom Scottand Vice President and General Manager Joe Graneto dem-onstrate that the Respondent, upon learning of the pendingunionization of its employees, set out on a course of conductto prevent representation of its employees by the two Unionsinvolved herein. This attitude of the Respondent was fur-ther demonstrated by the discriminatory discharges of em-ployees Emas and Cupples in violation of Section 8(a)(3) ofthe Act. Respondent further demonstrated its antiunionmotivation when Joe Graneto refused to even talk to theunion representativeswhen they appeared at theRespondent's premises on March 6. Because both the Ma-chinists and the Teamsters possessed majority status in their12 j.P. Stevens, & Co, Inc. Gultsian Division,179 NLRB 254, 269.13Easton Packing Company,180 NLRB 1092.14Tower Enterprises, Inc, d/b/a Tower Records,182 NLRB 382. GRANETO-DATSUNrespective separate appropriate units, this conduct on thepart of the Respondent heretofore recited indicated its badfaith in refusing to recognize and bargain with the Unionsin accordance with their requests for bargaining. Accord-ingly, I find and conclude that the Respondent has failedand refused to bargain with the Unions in violation of Sec-tion 8(a)(5) and (1) of the Act.15 Moreover, this conduct issufficient upon which to base a conclusion that the holdingof any fair election has been rendered impossible as a meansof determining the employees desires for representation.16By reason of all of the foregoing, I find that a bargainingorder is warranted.There remains one final contention of the Respondentrequiring disposition. As noted heretofore the Respondentinferentially contends that it is not obliged to bargain withtheMachinists by reason of the damage to its propertycaused at a time 2 years before the events herein when theMachinists were conducting an informational picket line atthe Respondent's premises and when Timmerberg appearedon the said picket line. I find this contention to be withoutmerit. The evidence with regard to this matter does not showthat either Timmerberg or any other representative of theMachinists was responsible for bullet holes found in theRespondent's automobiles. Therefore, on this basis alone,there is no merit to the Respondent's contention, asidefrom any other reasons why the Respondent's argument inthis respect cannot be sustained.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found, as set forth above, that the Respondenthas engaged in certain unfair labor practices, it will be rec-ommended that it cease and desist therefrom and take cer-tainaffirmativeaction, set forth below, designed toeffectuate the policiesof the Act.It having been found that the Respondent by threats,interrogation, and promises of benefits interfered with, re-strained, and coerced employees in violation of Section8(a)(1) of the Act, I shall recommend that the Respondentcease and desist therefrom. It having been found that theRespondent discriminatorily discharged its employees, andthen having reinstated them and having failed in reinstatingemployee Gary Emas to his former or substantially equiva-lent position, and having then discharged discriminatorilythe saidFranklin Cupples and Gary Emas,I shall recom-mend that Respondent offer Cupples and Emas immediate15MerrittMotor Company,181NLRB 1099;BaumanChevrolet, Inc,173NLRB 474.16N.L.R.B. v. Gissel Packing Company,395 U.S. 575.565and full reinstatement to their former or substantially equiv-alent positions, without prejudice to their seniority or otherrights and privileges. In addition, I shall recommend thatthe Respondent make Cupples and Emas whole for any lossof earnings they may have suffered by reason of the discri-mination against them by payment to each of them a sumof money equal to that which they would normally haveearned from the date of their discharge, less net earningsduring said period. Backpay shall be computed withintereston a quarterly basis in the manner described by the Boardin F.W. Woolworth Company,90 NLRB 289, 291-294, andIsis Plumbing & Heating Co.,138 NLRB 716. Inasmuch asthe employees were on strike at the time of the discharge,I shall not order backpay for these employees during theperiod from March 6,1972,until their offer unconditionallyto return to work on May 24, 1972. Inasmuch as on that datethe employees were reinstated to their former jobs with theexception of Emas and inasmuch as their salaries were thesameas that prior to the strike, there will not be ordered anybackpay for that period.In view of the nature of the unfair labor practices hereinfound, including discrimination, which goes to the veryheart of the Act, 7 there exists the danger of commission bythe Respondent of other unfair labor practices proscribedby the Act. Accordingly, I shall recommend that Respon-dent be directed to cease and desist from in any other man-ner infringing upon the rights guaranteed in Section 7 of theAct.Having found that Respondent has unlawfully refused tobargain with the Unions in good faith and has therebyviolated Section 8(a)(5) of the Act, I shall recommend thatthe Respondent cease and desist from refusing to so bar-gain, and shall further recommend that the Respondentbargain, upon request, with each of the Unions for theirseparate units and, if understandings are reached, embodysuch understandings in signed agreements.Upon the basis of the above findings of fact and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent, Graneto-Datsun, a Graneto Compa-ny, is an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2.District No. 9, International Association of Machinistsand Aerospace Workers, AFL-CIO, and Automotive, Pe-troleum and Allied Industries Employees Union, Local 618,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen, and Helpers of America, arelabor organizations within the meaning of Section 2(5) ofthe Act.3.By interfering with, restraining, and coercing employ-ees in the exercise of the rights guaranteed in Section 7 oftheAct, Respondent has engaged in and is engaging inunfair labor practices, within the meaning of Section 8(a)(1)of the Act.4.By discriminatorily discharging its employees whowent on strike and by discriminatorily discharging thereaf-ter employees Franklin Cupples and Gary Emas, the Re-17N L R B v Entwistle MfgCo., 120 F.2d 532, 536 (C A 4). 566DECISIONSOF NATIONAL LABOR RELATIONS BOARDspondent has violated Section 8(a)(3) and(1) of the Act.5.By discriminatorily withholdingthe paychecks of em-ployeeswho went on strike,the Respondentviolated Sec-tion 8(aX3) and(1) of the Act.6.All automobile and truck mechanics and machinistsexcluding parts men, lubrication men, porters, truckdrivers,salesmen,office clerical and professional employees, guardsand supervisors as definedin the Act constitutea unit ap-propriate for the purposesof collectivebargaining withinthe meaningof Section 9(b) of the Act.7.At all timessince Februrary 15, 1972, District No. 9,InternationalAssociationofMachinistsand AerospaceWorkers, AFL-CIO,has been the exclusive representativeof all employees in the aforesaidunit for the purposes ofcollective bargainingwithrespect torates of pay,wages,hours of employment,or other terms and conditons of em-ployment.8.All parts men, lubrication men, porters, and truckdriv-ers, excluding automobile and truck mechanics and ma-chinists,salesmen,office clerical and professionalemploy-ees, guards and supervisors,as definedin the Act, constitutea unit appropriate for the purposesof collectivebargainingwithin the meaningof Section 9(b) of the Act.9.Since onor about February 22, 1972, Automotive,Petroleum,and Allied IndustriesEmployees Union, Local618, affiliated with InternationalBrotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpersof America, hasbeen the exclusive representative of all the employees in theaforesaid unit for the purposeof collectivebargaining withrespect to rates of pay, wages, hoursof employment, orother terms and conditions of employment.10.By refusingsince February 17, 1972, and February22, 1972, respectively,and thereafter,to bargaincollectivelywith the aforesaid labor organizations as representatives ofthe employees in their respective units, the Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and(1) of the Act.11.The aforesaid unfair laborpracticesare unfair laborpracticesaffecting commerce within the meaning of Section2(6) and(7) of the Act.Upon the foregoing findingsof factand conclusions oflaw and the entire record,and pursuantto Section10(b) ofthe Act, I herebyissue thefollowingrecommended:'sORDERRespondent, Graneto-Datsun, a Graneto Company, itsofficers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees concerning their union ac-tivities and their attitude toward the Union,threateningemployees with reprisals including threats to close the ser-11 In theeventno exceptionsare filed as provided by Sec. 102.46 of theRules and Regulations of theNational LaborRelationsBoard, the findings,conclusions, and recommendedOrder herein shall, as providedin Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions, and Order, and all objectionsthereto shallbe deemedwaived forall purposes.vice department if the employees select a union or unionsto become their bargaining representatives,threatening em-ployees with physical harm in reprisal for their union activi-ties,promising the employees benefits to induce them toabandon their adherence to the Unions and by grantingemployees benefits for the same purpose, and by givingemployees the impression of surveillance of the employees'union activities.(b)Discouraging membership in District No. 9, Interna-tional Association of Machinists and Aerospace Workers,AFL-CIO, and/or Automotive, Petroleum, and Allied In-dustries Employees Union, Local 618, affiliated with Inter-nationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen, and Helpers of America, or any other labororganization,by discharging any employeefor engaging inprotected union or concerted activity, by discriminatingagainstemployees in any other manner including withhold-ing of paychecks in regard to their hire and tenure of em-ployment, or any term or condition of employment.(c) In any other manner interfering with, restraining, orcoercingits employees in the exercise of their rights to form,join,assist, or be represented by District No. 9 InternationalAssociation of Machinists and Aerospace Workers, AFL-CIO and/or Automotive, Petroleum and Allied IndustriesEmployees Union, Local 618, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organization, tobargaincollectively through representatives of their ownchoosing or toengage inother concerted activity for thepurpose of collective bargaining, or other mutual aid orprotection, or to refrain from any and all such activity ex-cept to the extent that such right may be affected by anagreementrequiring membership in a labor organization asa condition of employment, as authorizedin Section 8(aX3)as guaranteedin Section 7 thereof.(d)Refusing to bargain collectively with District No. 9,InternationalAssociation ofMachinists and AerospaceWorkers, AFL-CIO, and Automotive, Petroleum and Al-lied Industries Employees Union, Local 618, affiliated withInternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemenand Helpers of America as the exclusive repre-sentativesof its employees in the following appropriateunits:As to the Machinists-All automobile and truckmechan-ics and machinistsexcluding parts men, lubrication men,porters, truckdrivers,salesmen,office clerical and profes-sionalemployees, guards and supervisors as defined in theAct.As to the Teamsters-All parts men, lubrication men,porters, and truckdrivers, excluding all automobile andtruck mechanics and machinists, salesmen,office clericaland professional employees, guards and supervisors as de-fined in the Act.2.Take the following affirmative action necessary to ef-fectuatethe policies of the act:(a)Offer Franklin Cupples and Gary Emas immediateand full reinstatement to their former or substantially equiv-alentpositions, without prejudice to their seniority or otherrights and privileges enjoyed, and make each whole for anyloss of earningseach may have suffered by reason of the GRANETO-DATSUN567discrimination against him in the manner set forth in thesection of this Decision entitled"The Remedy."(b) Preserve and, upon request,make available to theBoard or its agents,for examination and copying, all payrollrecords, socialsecuritypayment records and reports,and allother reports necessary to analyze the amountof backpaydue under this order.(c)Upon request,bargain collectively withDistrict No.9, International Association of Machinists and AerospaceWorkers,AFL-CIO,and Automotive,Petroleum and Al-lied Industries Employees Union,Local 618,affiliated withInternational Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpersof America,as the exclusive bar-gaining representatives of the Respondent's employees intheir respective units found appropriatewithrespect to ratesof pay,wages,hours of employment,and other terms ofconditions of employment, and, if understandings arereached with such unions, embody suchunderstandings insigned agreements with each union.(d) Post at its automobile service department in Man-chester,Missouri,copies of the attached notice marked"Appendix."19 Copies of said notice, on forms provided bythe Regional Director for Region 14, after being duly signedby Respondent's representative, shall be posted byRespon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that said materials are not altered, de-faced, or covered by any other material.(e)Notify the Regional Director for Region 14, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT ISFURTHER ORDERED that the complaint herein be, and ithereby is, dismissed insofar as it alleges violations of the Actnot found herein.19 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."